Citation Nr: 1502595	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 27, 2011, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from September 1998 to April 1999.  He then had active service from January 2001 to September 2004.

These matters come before the Board of Veterans Appeals (Board) on appeal of a February 2011 rating decision denying an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  In an April 2012 rating decision, the Veteran was granted an increase to a 20 percent rating for degenerative disc disease of the lumbar spine, effective May 27, 2011.  Since that increase did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  

At the hearing before the Board in April 2014 and shortly thereafter, the Veteran and his representative submitted additional pertinent evidence with a waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  Additional medical evidence was subsequently associated with the virtual file without a waiver of AOJ consideration.  This evidence consisted of VA Compensation & Pension examinations related to other disabilities, and the Veteran's Social Security Administration (SSA) records.  The newly submitted VA examinations are not pertinent to the issue of increased rating for the Veteran's spine and left lower extremity disabilities.  The SSA records are duplicative of the evidence that was of record at the time of the April 2012 supplemental statement of the case and the April 2014 waiver.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required, and the Board may proceed with the claims on appeal.  38 C.F.R. § 20.1304(c).

The Board notes that a claim for total disability based on individual unemployability (TDIU) is ordinarily part of an increased rating claim, when the appellant asserts that he is unable to work due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that although the Veteran has asserted that he is unable to work due to his back disability, a formal claim for TDIU is currently pending before the RO for further development.  Therefore, under the circumstances of this case, the Board declines to take jurisdiction over the TDIU claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of increased rating for PTSD, service connection for headaches, and service connection for sleep apnea have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to May 27, 2011, the Veteran's degenerative disc disease of the lumbar spine was primarily manifested by pain, difficulty walking long distances, and limitation of flexion of the thoracolumbar spine to, at most, 80 degrees, but with no incapacitating episodes.

2.  Since May 27, 2011, the Veteran's degenerative disc disease of the lumbar spine has been primarily manifested by daily pain and flare-ups, and limitation of flexion of the thoracolumbar spine to, at most, 45 degrees, but with no incapacitating episodes.

3.  Prior to April 27, 2014, the Veteran's radiculopathy of the left lower extremity was manifested by daily pain and parasthesias, without objective evidence of weakness, muscle atrophy, or other evidence of more than mild incomplete paralysis.

4.  Since April 27, 2014, the Veteran's radiculopathy of the left lower extremity has been manifested by daily pain, parasthesias, and reduced deep tendon reflexes, indicating moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to May 27, 2011, the criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


2.  Since May 27, 2011, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  Prior to April 27, 2014, the criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  Since April 27, 2014, the criteria for a disability rating of 20 percent, but no more, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Back Disability

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2014) (combined ratings table).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 50 degrees but not greater than 85 degrees; or, the combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).

For VA purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

For VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Veteran received a 10 percent disability rating for his spine disability, prior to May 27, 2011, and 20 percent thereafter.  After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his spine disability prior to May 27, 2011.

A review of the evidence during that period reflects the Veteran's ongoing complaints of back pain, flare-ups twice per month, and daily use of medication, to include Baclofen and a topical analgesic cream.  E.g., VA Examination dated May 2010.  The Veteran also reported during this time that his pain affected his ability to walk and play with his children, and prevented him from working a full workload.  See VA Examinations dated May 2010, September 2010, and January 2011.  Clinical range of motion testing during that period revealed limitation of forward flexion of the thoracolumbar spine to be limited to, at most, 80 degrees.  VA Examination dated January 2011.  The combined range of motion of the thoracolumbar spine was, at most, limited to 220 degrees.  Id.  Such measurements are consistent with a 10 percent rating.  VA examinations during that time also consistently showed no change in range of motion after repetition.  Additionally, there was no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour, which would warrant a 20 percent rating.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's back disability most closely approximates the criteria for a 10 percent rating for the time period prior to May 27, 2011.

The Board finds that since May 27, 2011, the Veteran's symptomatology for his back disability warrants a 20 percent rating, but no more.  Review of the evidence since May 27, 2011, shows that the Veteran consistently complained of moderate to severe back pain, as well as daily flare-ups when getting out of bed in the morning, falling asleep at night, or with sudden movement.  The Veteran also consistently reported that his pain was aggravated by bending, lifting, and stretching motions, and affected his ability to play with his children.  However, at his April 2014 Board hearing, the Veteran testified that his pain was tolerable with daily medication and exercises.  Since May 27, 2014, the record shows that the Veteran takes several medications to control his pain, including Gabapentin, Tramadol, Baclofen, Motrin 800, and Flexeril.  The Veteran also receives physical therapy treatment, and uses a TENS unit, traction machine, and heating pads to treat his back pain.  In April 2014, the Veteran reported occasionally using a cane and back brace, specifically when performing work that involves lifting, walking long distances, or climbing stairs.

Clinical range of motion testing since May 27, 2011, reveals forward flexion of the thoracolumbar spine to be limited to, at most, 45 degrees when taking pain into account.  VA Examination dated April 2014; 38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 205-206.  Combined range of motion of the thoracolumbar spine was, at most, limited to 140 degrees.  Id.  Following repetitive use, the April 2014 VA examiner found that the Veteran had less movement than normal, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  VA examiners also found that the Veteran experienced muscle spasms severe enough to result in abnormal gait or abnormal spinal contour.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's back disability most closely approximates the criteria for a 20 percent rating for the time period since May 27, 2011.

A higher rating is not warranted for any time during the appeal.  A rating in excess of 20 percent requires ankylosis or forward flexion of the spine to be limited to 30 degrees or less; there is no evidence of either in the record, at any time.  While the Board acknowledges that the Veteran experiences some limited and painful motion as noted by the April 2014 VA examiner, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to less than 30 degrees.  Here, the clinical evidence and the Veteran's statements do not demonstrate or suggest impairment to that level, even when considering additional limitation caused by pain.  Consequently, the evidence does not support a higher rating.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 based on incapacitating episodes for IVDS.  An incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  Furthermore, the Veteran expressly denied being prescribed bed rest for his back pain at his April 2014 hearing.  Therefore, a higher rating is not warranted under this diagnostic code.

Finally, the Board notes that the Veteran has degenerative arthritis in his spine and has considered whether a separate 10 percent rating may be assigned under Diagnostic Code 5003, which provides that degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  In this case, although the evidence demonstrates that the Veteran experiences pain as a result of his degenerative arthritis, the Board finds that the symptom of pain is reasonably contemplated and has been addressed in the rating assigned under Diagnostic Code 5242.  Assignment of a separate rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his back pain.  See 38 C.F.R. § 4.14 (2014).  Accordingly, the Board finds that separate ratings under Diagnostic Codes 5242 and 5003 are not warranted.

In sum, the Board finds that the objective testing shows that the Veteran's low back disability meets the criteria for a 10 percent rating, but no more, for the time period prior to May 27, 2011, and for a 20 percent rating, but no more, for the time period since May 27, 2011.  

II.  Increased Rating for Left Leg Radiculopathy

As to the Veteran's left lower extremity disability, he contends that his service-connected left leg radiculopathy is more disabling than the currently assigned 10 percent rating.

Under Diagnostic Code 8520, ratings of 10, 20, and 40 percent are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve results in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).

A review of the evidence prior to April 27, 2014 shows that the Veteran consistently reported symptoms of moderate to severe radiating or shooting pain down his left leg which extended from his hip to his foot, and was exacerbated by repetitive bending.  However, at all VA examinations of record, the Veteran was noted to have 5/5 motor and muscle strength on all tests.  Furthermore, prior to April 27, 2014, the Veteran was consistently recorded to have normal light touch sensation, gait, and deep tendon reflexes.  Additionally, straight leg raise tests were negative, except in May 2011.  Medical treatment records and statements submitted during that time are consistent with the VA examiners' report and findings.

The Board finds that prior to April 27, 2014, the Veteran's left leg radiculopathy more closely approximates the criteria for a 10 percent rating.  Examination findings prior to April 27, 2014 consistently showed no sensory or motor deficits, and no muscle atrophy.  Additionally, neurological findings were negative other than subjective complaints of pain and a positive Lasegue's sign test in May 2011.  While the Board acknowledges the Veteran's subjective complaints of moderate to severe pain in his left leg, he does not meet the criteria for a higher rating based on the objective examination findings.  Thus, a rating in excess of 10 percent is not warranted prior to April 27, 2014.

However, the Board finds that the Veteran's left leg radiculopathy more closely approximates a 20 percent rating for the time period since April 27, 2014.  In the April 2014 VA examination, the Veteran stated that his left leg pain felt like he was being electrocuted.  The examiner noted that the Veteran's symptoms included moderate, intermittent pain, moderate parasthesias and/or dysesthesias, and moderate numbness of the lower extremities.  The deep tendon reflexes in the lower extremities were 1+ on the knees and ankles bilaterally.  Additionally, straight leg raising tests were positive, and the Veteran had localized tenderness of the thoracolumbar spine.  However, testing of the upper extremity nerves, lower extremity nerves, and radicular groups revealed normal results.  Light touch testing revealed no sensory deficits.  The examiner further noted that there was no muscle atrophy or trophic changes.  The examiner concluded that the Veteran's radiculopathy was of moderate severity.  

During his April 2014 hearing, the Veteran testified that although his leg pain is "excruciating," it is tolerable once he gets up in the morning and performs his exercises.  Furthermore, the pain does not affect his ability to walk.  To the contrary, the Veteran testified that he relieves his leg pain by walking around.  On the other hand, he Veteran also stated that due to his leg spasms, he had difficulty remaining asleep and is unable to bend forward without sitting down first.

The Board finds that since April 27, 2014, the Veteran's left leg radiculopathy symptoms more closely approximate the criteria for a 20 percent rating.  Although neurological findings were generally negative at the April 2014 VA examination, deep tendon reflexes showed decreased reflex response, and straight leg raising tests were positive.  Additionally, the VA examiner concluded that the Veteran's radiculopathy was of moderate severity.  The Board acknowledges that the Veteran characterizes his radiculopathy pain as severe or excruciating.  However, the Veteran is not competent to identify specific levels of his back disability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective characterization of his radiculopathy pain.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the Board finds that the evidence establishes that the Veteran's left leg radiculopathy warrants a 20 percent rating, but no more, since April 27, 2014.

A higher rating is not warranted for any time on appeal.  Although the Veteran's reflexes are decreased, they are not absent.  There is no evidence of muscle atrophy or complete paralysis in the Veteran's left leg.  Accordingly, a higher rating is not appropriate in this case.  

III. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for either the service-connected disabilities at issue, or the combined effect of multiple service-connected disabilities, are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008); Johnson v. McDonald, 762 F.3d1362, 1365-1366 (2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with his degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity.  As explained above in denying the higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  In regard to the Veteran's back condition, his disability is manifested in pain, limitation of motion of the thoracolumbar spine, and muscle spasms severe enough to result in an abnormal gait.  As to the Veteran's radiculopathy in his left leg, his disability is most recently manifested by moderate pain, parasathesias, and reduced deep tendon reflexes.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's lumbar spine and radiculopathy disability symptomatology.

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities to include posttraumatic stress disorder, muscle loss, joint pain, weakness, fatigue, degenerative disc disease of the lumbar spine, radiculopathy of the lower extremities, and bilateral eye twitching.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366.

IV. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in April 2010 and April 2011 are of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, Social Security Administration records and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in May 2010, September 2010, January 2011, May 2011, and April 2014.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.




ORDER

Prior to May 27, 2011, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

On and after May 27, 2011, a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Prior to April 27, 2014, a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

A rating of 20 percent for radiculopathy of the left lower extremity, but no more, is granted effective April 27, 2014, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


